DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
In the amendment dated 10/29/2021, the following has occurred: Claim 1 has been amended.
Claims 1, 5-12, and 14 are pending; claim 11 remains withdrawn. Claims 1, 5-10, 12, and 14 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the claims have been amended to require:
“the flow rate of carbon atoms, the flow rate of hydrogen atoms, and the flow rate of oxygen atoms in the anode gas on the basis of information about the composition and the supply of the fuel and the supply of steam, wherein the flow rate is defined as a total number of atoms for an element per unit time in a flow”

	The limitation “calculate a critical flow rate of hydrogen atoms” that is “determined by […] a flow rate of hydrogen atoms” appears to be circular, since the “critical flow rate” of hydrogen appears to depend on the flow rate of hydrogen, absent the setting of a definite flow rate of hydrogen atoms to  be used in the calculating. 
	The limitation “subtracting the critical flow rate of hydrogen atoms from flow rate of hydrogen atoms” is unclear because it the term “flow rate of hydrogen atoms” has no clear antecedent basis. The Office has interpreted it as referring to a present flow rate of hydrogen atoms being fed to the anode side of the fuel cell, though the Office cannot locate a clear description of this in the instant specification in the claim’s own terms. The instant specification does refer to a “flow rate YL” and a “flow rate Y” in e.g. para 0063 of the PGPUB US 2018/0006317, but the claims do not clearly specify what these flow rates are supposed to be.
	More generally, the claim refers to flow rates of carbon atoms, hydrogen atoms, and oxygen atoms but claims a controller that calculates “critical flow rates” and “maximum supplies” in terms of hydrogen atoms without clearly specifying how those hydrogen atom flow rates are determined in relation to a steam supply. As the instant specification and the prior art of record makes clear, 


Claim Rejections - 35 USC § 103
Claims 1, 5-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyubovsky (US 2015/0125769 to Lyubovsky et al.) in view of Biesheuvel (P.M. Biesheuvel and J.J.C. Geerlings. “Thermodynamic analysis of direct internal reforming of methane and butane in proton and oxygen conducting fuel cells.” Journal of Power Sources 185 (2008) 1162-1167), and Bono (US 2009/0136804 to Bono et al.) and/or Otsuka (US 2013/0209903 to Otsuka et al.).
	Regarding Claim 1
a fuel cell system comprising a fuel feeder that supplies fuel (abstract, Figs., para 0026)
a fuel cell stack that generates power through an electrochemical reaction using air and a hydrogen-containing gas generated from the fuel (paras 0027-0029)
wherein the controller uses sensed temperature values (see e.g. paras 0028, 0047, 0076-0081, etc.), and wherein sensors and other balance of plant components commonly used in the fuel cell systems are taken for granted as within the ordinary skill in the art (see para 0023)
	Lyubovsky does not explicitly teach:
a first temperature sensor that senses a temperature of the fuel cell stack and a second temperature sensor that senses a temperature of the off-gas
a pressure sensor for sensing a pressure of the fuel
	Temperature sensors at various points in the fuel cell system were conventional in the art, with obvious tradeoffs known to ordinary engineers, such as weighing the cost of additional sensors vs. the accuracy of any particular sensor reading at a localized point in the system. Bono, interpreted here as depicting a conventional fuel cell setup, teaches temperature sensor T31 to measure off-gas temperature (Fig. 1) used for collecting the temperature of the exiting effluent (para 0034). Using temperature sensors inside fuel cells to directly sense temperature at a particular point in a fuel cell was conventional in the art, as was the expectation that temperature fluctuates across a fuel cell stack. See Otsuka, which teaches a variety of temperature sensors for different points in the fuel cell system, including the fuel cell stack itself (e.g. Fig. 6). It would have been obvious to one of ordinary skill in the art to distribute temperature sensors across the system to gain an accurate measurement of the temperature at various points in the system, including e.g. near the inlet of the fuel cell stack and near the exit of the fuel cell stack in order to get a temperature range across the stack, with the motivation to better control the operation of the fuel cell stack, as was discussed in Lyubovsky, which teaches temperature control without explicitly discussing placement of every sensor (and therefore sensor 
	Pressure sensors in fuel input lines were also conventional, even though Lyubovsky does not explicitly disclose such a sensor. Lyubovsky does teach controlling fuel injection, however, and generally teaches a range of operating parameters with known costs for operating outside either end of the range, including steam:carbon ratio, oxygen:carbon monoxide ratio, fuel cell anode stoichiometry, and fuel cell cathode stoichiometry (see table 1). Bono, regarding a conventional fuel cell system, teaches a pressure sensor P5 at the fuel inlet useful for controlling the stoichiometry on the anode side (para 0032). It would have been obvious to one of ordinary skill in the art to provide a pressure sensor near the fuel inlet in order to get fuel pressure data for stoichiometry control.
	Lyubovsky further teaches:
a proton exchange membrane fuel cell stack as was conventionally known in the art (paras 0005 and 0024)
off-gas discharged from the anode passes through the off-gas path (a near tautology, but seen in Fig. 1)
a controller with a processing unit and a program stored in memory programmed to control the stoichiometry of the carbon, hydrogen and oxygen (paras 0007-0008, table 1)  in order to control the temperature of the fuel cell stack (and therefore request and receives temperature and pressure data from the sensors as was conventionally known in the art, see also Bono and/or Otsuka) (paras 0035-0036)
wherein a known control strategy calculates the relationship between the amount of hydrocarbon fuel fed to the reformer, the fuel cell stack current, the heating value of the off-gas, and the internal heat balance within the system, which limits a supply of the fuel and/or water in order to achieve said strategy (para 0036)
where said known control strategy involves calculating the flow rates of carbon, hydrogen, and oxygen atoms on the basis of information about composition and the supply of the fuel and the supply of water (para 0036, 0057-0075, etc.)
wherein when the steam:carbon ratio is too low for a given temperature there is a risk of coking, but wherein if the steam:carbon ratio is too high for a given temperature the system loses efficiency (table 1)
	Lyubovsky does not explicitly teach:
calculating a critical flow rate of hydrogen atoms of the fuel, where below the critical flow rate no coking occurs, and the critical flow rate of hydrogen atoms is determined by the overall stoichiometry, a lower one of the temperatures provided by the sensors, and a preset pressure of the fuel through thermodynamic equilibrium calculation
calculating a present supply of hydrogen atoms to power generation and calculating a maximum supply of hydrogen atoms at which no coking occurs by subtracting the critical flow rate of hydrogen atoms from a present flow rate of hydrogen atoms
calculating the upper limit of current output from the fuel cell stack based on the maximum supply of hydrogen atoms
and limiting a supply of fuel and/or steam to prevent coking
	Biesheuvel, however, from the same field of invention, regarding energy efficiency of the steam:carbon ratio while avoiding coking of a fuel cell stack comprising a proton conducting membrane or an oxygen ion conducting membrane, teaches that coking occurs below particular operating temperatures (<500 °C, see abstract) and that the steam:fuel ratio to avoid coking varies with current output or load (see page 1164 under “results and discussion” and Fig. 1). Biesheuvel further teaches that at lower temperatures (i.e. 400 °C) coke formation occurs at lower loads (i.e. lower current outputs for the stack) for a given steam:fuel ratio than higher temperatures (see the dashed lines in Fig. 2b). International Journal of Hydrogen Energy 26 (2001) 291-301, which teaches that thermodynamic equilibrium calculations were conventional in the art for determining the conditions that favor coking (see bottom of second column on page 293 through 294 and pages 298-299 concerning coke formation). 
	It would have been obvious to one of ordinary skill in the art program a controller for use in a conventional fuel cell system like that taught in Lyubovsky to calculate a critical flow rate of hydrogen atoms below which no coking occurs using the temperature sensors provided in the stack, including at least a the data from a temperature sensor registering “a lower one of the temperatures,” since it was conventional in the art to use the temperature data provided by a plurality of sensors in controlling the stack. See e.g. US 2018/0226668, cited here for evidence of ordinary skill in the art, which teaches a fuel cell system with multiple temperature sensors and wherein the control of the fuel cell is based on a function including those temperatures (para 0050). It further would have been obvious to set a maximum non-coking current output or load which is derived by subtracting a present flow rate of hydrogen used in present power generation from the critical flow rate of hydrogen atoms, with the motivation to prevent coking at a given steam:fuel ratio that retains the energy efficiency of a low ratio (e.g. around 2.5, such as used in Biesheuvel).
	Regarding Claim 5, Lyubovsky teaches:
a reformer disposed between the fuel feeder and the stack (Fig. 1, para 0025)
	Regarding Claims 6, 8, and 10
the conventional use of an external load and a stack controller that increases the supply of power in response to increasing load by increasing the flow of steam and fuel (para 0041)
	Regarding Claims 7 and 9, Lyubovsky
a water feeder supplying water and an evaporator that turns the water into steam (paras 0026-0027)
	Regarding Claim 12, Lyubovsky teaches:
hydrocarbon fuel (e.g. 0027-0028)
	Regarding Claim 14, Lyubovsky teaches:
a conventional fuel cell having some inherent reforming capability
	Internal reforming was a known alternative in the art, as demonstrated by Biesheuvel, and would have been obvious to one of ordinary skill in the art as a conventional alternative to a fuel cell system for providing power. See also discussion of reforming methods in Ahmed and Krumpelt. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. Applicant argues that the instant amendments distinguish over the cited prior art. The claims are rejected for indefiniteness under § 112. Insofar as Applicant argues that the prior art does not render obvious limiting a supply of the fuel by calculating a critical flow rate based on a lower one of the temperatures of the fuel cell stack and anode off-gas and a preset pressure, it was conventional in the art to use the data collected from temperature sensors in a fuel cell system, including the “lower” temperatures registered by such sensors. See e.g. US 2018/0226668 at para 0050. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723